THEATSORNEYGENEZRAL
                    OF   TEXAS




Honorable Jerry Sadler    Opinion No. C-352
Commissioner
General Land Office       Re: Whether the Veterans' Land
Austin, Texas                 Board may use any funds from
                              the Veterans' Land Fund after
                              December 1, 1965,,to pay the
                              purchase price on lands they
                              agreed to purchase prior to
Dear Mr. Sadler:              December 1, 1965.
     Your recent letter to th1.soffice presents the questlon
as to whether the Veteranst Land Board may, prior to December
1, 1.965,enter into a commitmentfor the purchase of land
which, due to the details,of a title examinationand other
closing matters, defers the ayment of the purchase price
subsequent to December 1, 19%5.
    Your written supplementalinformationalso states
that:
        "When the veteran's contract and other
    papers are mailed to him for the purpose of
     signing the contract with the seller, the
    Veterans' Land Board, at that time, is able
     to accept the assignment of his contract and
    process his applicationknowing that, when
     the contract is assigned to the Board, there
     is money available to handle that particular
     transaction.
       "The Board makes this determinationbased
    on experience of past percentages of contracts
    received back after executionby the veteran
    and seller and those originallymailed out to
    the veteransand not-returned. We receive
    approximately20$ of the contractsproperly
    executed by the seller and the veteran and
    assigned to the Board out of 300$ that are
    mailed out. Eighty per cent of the veterans
    are not able to find the land that they want,
    or, for some other reason, do not execute
    their contract with the seller, thereby en-
    abling them to participate in the Program.

                             -1667-
Honorable Jerry Sadler, page 2 (C-352)


       "After the descriptionof the land, the
    veteran's qualificationsand other require-
    ments have been properly met, the land is
    appraised by the Veterans' land Board ap-
    praiser. Upon receipt of the appraisal,
    the file is properly reviewed by numerous
    people within the Veterans' Land Board,
    including the Commissionerand the Chief
    Clerk, and a commitmentis issued for the
    exact amount of money that will be paid by
    the Board for the land."
     Article III, Section 49-b, Constitutionof the State
of Texas, provides:
    " . . The additionalbonds herein author-
    ized may be sold in such installmentsas
    deemed necessary and advisableby the Vet-
    erans’ Land Board. All monies received
    from the sale of land and for interest on
    deferred payments on land purchased with
    the proceeds of such additional bonds, shall
    be credited to the Veterans' Land Fund for
    use in purchasing additional lands to be
    sold to Texas veterans, as herein provided,
    in like manner as provided for the sale of
    lands purchased with the proceeds from the
    sales of the bonds provided for herein, for
    a period ending December 1, 1965; provided,
    however, that so much of such monies as may
    be necessary to pay interest on the addi-
    tional bonds herein provided for shall be
    set aside for that purpose. After December
    1, 1965, all monies received by the Veterans'
    land Board from the sale of the lands and
    interest on payments, or so much thereof as
    may be necessary, shall be set aside for the
    retirement of said additionalbonds and to pay
    interest thereon, and any of such monies not
    so needed shall not later than the maturity
    date of the la?trmaturingbond be deposited to
    the credit of the General Revenue F'undto be
    appropriatedto such purposes as may be pre-
    scribed by law. . . .
     Likewise, Section 9a, Article 542&n, Vernon's Civil
Statutes, provides:


                             -Y668-
Honorable Jerry Sadler, page 3 (C-352 )


        "Each year until December 1, 1965, there
     shall be set aside and paid from the Veterans1
     Land Fund sufficientmoneys to pay interest
     and principal due on all bonds theretofore
     issued and outstanding. After December 1,
     1.965,all moneys received by the Veterans'
     Land Board under the terms of this Act, or
     so much thereof as may be necessary, shall
     be set aside and used to pay principal and
     interest on bonds then outstandingas they
     shall mature. When there is in the Veterans'
     Land Fund an amount fully sufficientto pay
     all,intereston, and principal of, the out-
     standing bonds due and to become due there-
     after, any moneys in excess of such amount
     shall be deposited to the credit of the
     General F'undof the State of Texas to be
     appropriatedto such purposes as may be pre-
     scribed by law. . . .
     It is our opinion that a commitmentmay be made any
time prior to December 1, 1965. Once a commitmenthas been
made prior to that date, payment of the considerationmay
be made upon completion of the final closing details even
if that should occur after December 1, 1965. Where a commit-
ment has been made prior to December 1, 1965, to say that
payment of the considerationcould not be made after
December 1, 1965,would be unduly restrictiveof the provi-
sion in Article III, Section 49-b that purchases may be made'
until that date.
     Consequently,it is our opinion, that a commitment
having been made prior to December 1, 1965, payment of the
considerationcan be made subsequentto that date.
                       SUMMARY

        If a commitment to purchase land pursuant
     to Article III, Section 49-b, Constitutionof
     the State of Texas,:~isentered into prior to
     December 1, 1965, payment of the consideration
     can be made subsequentto that date.
                             Yours very truly,
                            WAGGONER CABB
                            Attorney General of Texas



GCB:afg

                             -1669-
Honorable Jerry Sadler, page 4 (C-352)


APPROVED:
OPINION COMMITTEE
W. O.,Shultz, Chairman
J. C. Davis
Grady'Chandler
Pat Bailey
Paul F%y
APPROVED FORTRE ATTORNEY GENERAL
BY: Roger Tyler




                            -1670-